ADVISORY ACTION
1. 	Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre – pilot practice.

Acknowledgment of Applicant’s Amendments
2.	The amendment made in Claim 16 in the After Final Amendment filed March 29, 2021 has not been entered because the amendment raises a new issue. Claim 16, prior to amendment, was not directed to a blow – up test to bursting ‘occurring at a temperature of -40 degrees Celsius to 0 degrees Celsius.’ A tension modulus of elasticity of 1 to 500 MPa was also not excluded. The amendment therefore raises issues which would require further search and consideration to be fully considered, and the amendment has therefore not been entered.

ANSWERS TO APPLICANT’S ARGUMENTS
3.	Applicant’s arguments regarding the objection and rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 5 of the remarks dated March 29, 2021 that the comonomers of ethylene copolymers are olefin monomers.
However, no specific olefin monomers are named.
Applicant also argues, on page 6, that amended Claim 16 recites a modulus of elasticity of 1 to 250 MPa, and also clarifies that the claimed temperature range refers to the conditions under which the blow – up test is performed.


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782